DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on 06/01/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/22/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/26/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high strength" in claims 1-5 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the strength is “high” relative to, for example it may require the strength to be higher than a specific value or high enough to perform a specific function. The term “high strength” shall be interpreted as not being present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US-20140352850-A1), hereinafter Kondo, in view of Sawamura et al. (US-9188253-B2), hereinafter Sawamura.
Regarding Claim 1, Kondo teaches a steel sheet ([0001]) which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Kondo
Citation
Relationship
C
0.05-0.14
0.04-0.08
[0033]
Overlapping
Si
0.01-1
0.2-1
[0034]
Within
Mn
1-3
1-2.3
[0035]
Within
Al
0.01-0.1
0.015-0.1
[0038]
Within
Cr
0.005-1
0.05-1.5
[0042]
Overlapping
Mo
0.003-0.3
0.005-1
[0041]
Overlapping
P
0.001-0.05
0.005-0.0085
[0036]
Within
S
0.01 or less
0.02-0.01
[0037]
Within
N
0.001-0.01
0.001-0.01
[0039]
The Same
Nb
0.005-0.06
0.01-0.025
[0040]
Within
Ti
0.005-0.13
0.01-0.025
[0040]
Within
V
0.003-0.2
0.005-1
[0041]
Overlapping
B
0.0003-0.003
0.0005-0.01
[0042]
Overlapping





Microstructure




Ferrite & Bainite
97-99
Ferrite: 80-95
Bainite: 5-20
[0063]
[0065]
Encompassing
Martensite & Austenite
1-3
Martensite & Austenite: less than 8
[0066]
Encompassing



Sawamura teaches a steel similar to that according to Kondo with a lower limit of carbon of 0.07% in order to beneficially control the YS to a desired value (Col. 8 L. 24-28), and an upper limit of vanadium of 0.02% in order to beneficially control the YS via an n value (Col. 9 L. 54-55).
It would be obvious to a person having ordinary skill in the art to apply the lower limit of carbon and the upper limit of vanadium according to Sawamura to the steel according to Kondo in order to beneficially control the yield strength as discussed above.
The composition of Kondo as modified by Sawamura is shown in Table 2.
Table 2
Element
Claim
Kondo
Citation
Relationship
C
0.05-0.14
0.07-0.08
[0033]
Within
Si
0.01-1
0.2-1
[0034]
Within
Mn
1-3
1-2.3
[0035]
Within
Al
0.01-0.1
0.015-0.1
[0038]
Within
Cr
0.005-1
0.05-1.5
[0042]
Overlapping
Mo
0.003-0.3
0.005-1
[0041]
Overlapping
P
0.001-0.05
0.005-0.0085
[0036]
Within
S
0.01 or less
0.02-0.01
[0037]
Within
N
0.001-0.01
0.001-0.01
[0039]
The Same
Nb
0.005-0.06
0.01-0.025
[0040]
Within
Ti
0.005-0.13
0.01-0.025
[0040]
Within
V
0.003-0.2
0.005-0.02
[0041]
Within
B
0.0003-0.003
0.0005-0.01
[0042]
Overlapping





Microstructure




Ferrite & Bainite
97-99
Ferrite: 80-95
Bainite: 5-20
[0063]
[0065]
Encompassing
Martensite & Austenite
1-3
Martensite & Austenite: less than 8
[0066]
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kondo does not explicitly teach a [C]* value of 0.022 or more and 0.1 or less where [C]*=([C]+[N]) - ([C]+[N]) *S and S = ([Nb]/93+[Ti]/48+[V]/51+[Mo]/96)/([C]/12+[N]/14)
However, by the composition above, Kondo in view of Sawamura exhibits a value of S of 0.33-5.28 and a value of [C]* of (-0.4)-0.066 which overlaps the claimed [C]* is 0.022 or more and 0.1 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kondo does not explicitly disclose the claimed number of the austenite structures having a diameter of 10 µm or more per a unit area is 1 x 104 /cm2 or less, including 0 /cm2, and the number of the austenite structures having a diameter of less than 10 µm per a unit area is 1 x 108 /cm2 or more.
Sawamura teaches a grain size of austenite of 0.1-2 µm in order to beneficially improve the YS and reduce fracture (Col. 7 L. 41-46) which is within the claimed number of austenite structures having a diameter of 10 µm or more per a unit area is 1 x 104 /cm2  or less, including 0 /cm2, and is within the claimed austenite structures having a diameter of less than 10 µm. 

It would be obvious to a person having ordinary skill in the art to apply the austenite grain size according to Sawamura to the steel according to Kondo in order to beneficially improve the YS and reduce fractures as discussed above.
Examiner notes that according to the instant specification, the claimed austenite structures may be provided by utilizing a slab reheating temperature of < 1350˚C ([0066]), satisfying Relationship 1 ([0094]), and cooling to 500-700˚C ([0070]) at 10-70˚C/s ([0071]) followed by cooling to 400-550˚C ([0075]) at 10-70˚C/s ([0076]), and coiling at 400-550˚C ([0077]).
Kondo further teaches a slab heating temperature of 1150-1280˚C ([0045]) which is within the specification’s slab reheating temperature of < 1350˚C.
Kondo further teaches cooling to 600-700˚C at 10˚C/s or less ([0056]) which overlaps the specification’s cooling to 500-700˚C at 10-70˚C/s.
Kondo further teaches a second cooling using forced cooling with water, air blowing, mist or the like ([0056]) which overlaps the claimed cooling to 400-550˚C at 10-70˚C/s.
Kondo further teaches coiling at 450-650˚C ([0049]) which overlaps the specification’s coiling at 400-550˚C.
The composition according to Kondo as modified by Sawamura results in a value of Relationship 1 being 1.339-12.35 which overlaps the desired value of Relationship 1 of ≤ 4.
Since Kondo as modified by Sawamura teaches the composition and processing according to specification, a person having ordinary skill in the art would expect the steel according to Kondo as modified by Sawamura to exhibit the claimed number of the austenite structures having a diameter of less than 10 µm per a unit area is 1 x 108 /cm2 or more.


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Kondo as modified by Sawamura teaches the claim elements as discussed above. As discussed above, Kondo as modified by Sawamura teaches a ferrite content of 80-95 and a bainite content of 5-20 which overlaps the claimed ferrite is 20% or more and bainite is 10% or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Kondo as modified by Sawamura teaches the claim elements as discussed above. Kondo further teaches a tensile strength of 590 MPa or more ([0066]) and a hole expansion ratio of 80% or more ([0076]) which results in a product of tensile strength and hole expansion ratio of at least 47200 MPa% which is within the claimed 30000 MPa% or more.
However, Kondo does not specify a temperature at which the tensile strength and hole expansion ratio are the desired values.
A person having ordinary skill in the art would expect Kondo as modified by Sawamura to exhibit the claimed product of tensile strength and hole expansion ratio at -30˚C is 30000 MPa% or more since Kondo as modified by Sawamura exhibits the claimed product of tensile strength and hole expansion ratio is 30000 MPa% or more at an unspecified temperature and further teaches the claimed composition, microstructure, and processing as discussed above.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US-20140352850-A1), hereinafter Kondo, in view of Sawamura et al. (US-9188253-B2), hereinafter Sawamura, and in view of Yasuhara et al. (US-6221179-B1), hereinafter Yasuhara.
Kondo as modified by Sawamura teaches the claim elements as discussed above. Kondo does not explicitly disclose the claimed bake hardenability is 40 MPa or more. 
Yasuhara teaches a steel similar to that of Kondo and Sawamura with a bake hardenability of at least 100 MPa in order to beneficially achieve a high strength after being formed into a desired shape (Col. 4 L. 36-44) which is within the claimed bake hardenability is 40 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the bake hardenability according to Yasuhara to the steel according to Kondo as modified by Sawamura in order to beneficially achieve a high strength after being formed into a desired shape as discussed above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of copending Application No. 16467762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736